Exhibit 10.1

 



Equity Joint Venture Agreement

 

for the establishment of

 

AVAR (China) BioTherapeutics Ltd.

 

1 | 16

 

 



Table of Contents

 

Chapter I The Parties 3     Chapter II Establishment of Joint Venture 3    
Chapter III Purpose, Business Scope and Size 4     Chapter IV Aggregate
Investment and Registered Capital 4     Chapter V Contribution Proportion and
Deadline of the Parties 4     Chapter VI Responsibilities of the Parties 5    
Chapter VII Confidentiality 5     Chapter VIII Board of Directors 5     Chapter
IX Supervisors 6     Chapter X Operation and Management 6     Chapter XI Labor
Management 7     Chapter XII Insurance 7     Chapter XIII Finance, Accounting,
Taxation, Foreign Exchange and Profit Distribution 7     Chapter XIV Amendment,
Addition, Change and Termination of Contract 8     Chapter XV Duration,
Termination and Liquidation 8     Chapter XVI Liabilities for Breach of Contract
9     Chapter XVII Force Majeure 9     Chapter XVIII Applicable Law and Dispute
Settlement 10     Chapter XIX Supplementary Provisions 10

 

2 | 16

 

 



THIS EQUITY JOINT VENTURE AGREEMENT (the “Agreement”) IS MADE AS OF THIS DAY OF
OCTOBER 23, 2018 (the “Effective Date”), BY AND BETWEEN THE FOLLOWING PARTIES:

 

Avactis Biosciences, Inc., a corporation duly incorporated and existing under
the laws of the State of Nevada and a wholly-owned subsidiary of Avalon
GloboCare Corp. with its registration address at 4400 Route 9 South, Suite 3100,
Freehold, New Jersey 07728, USA (hereinafter referred to as Party A), and

 

Arbele Limited, a limited liability company duly incorporated and existing under
the laws of the Hong Kong Special Administrative Region of the People’s Republic
of China (“PRC”) with its registration address at Unit 522, Biotech Center 2, 11
Science Park West Avenue, Shatin, N.T., Hong Kong, PRC (hereinafter referred to
as Party B).

 

The abovementioned Party A and Party B are referred to as “the Party”
individually and “the Parties” collectively hereafter.

 

After friendly negotiation conducted in accordance with the principals of
equality and mutual benefit as outlined in the LETTER OF INTENT dated JULY 30,
2018 (Exhibit A), Party A and Party B, have agreed to establish a Sino-foreign
equity joint venture — AVAR (China) BioTherapeutics Ltd. (hereinafter referred
to as “Joint Venture”) in [city], [province] Province, PRC in accordance with
the Law of the PRC on Sino-Foreign Equity Joint Ventures, the Joint Venture Law
of the People’s Republic of China and other relevant laws and regulations, and
the provision of this Joint Venture Contract.

 

Chapter I The Parties

 

Article 1 The Parties to this Contract are:

 



Party A:   Avactis Biosciences, Inc., a subsidiary wholly owned by Avalon
GloboCare Corp. Registered at:   4400 Route 9 South, Suite 3100, Freehold, New
Jersey 07728 Contact address:   4400 Route 9 South, Suite 3100, Freehold, New
Jersey 07728 Telephone:   ☐        Party B:   Arbele Limited Registered at:  
Unit 522, Biotech Center 2, 11 Science Park West Avenue, Shatin, N.T., Hong
Kong, PRC Contact address:   Unit 522, Biotech Center 2, 11 Science Park West
Avenue, Shatin, N.T., Hong Kong, PRC Telephone:   [+852-36203002 ]

 

Chapter II           Establishment of Joint Venture

 

Article 2         The name of the Joint Venture shall be “[TBD]” in Chinese and
“AVAR (China) BioTherapeutics Ltd.” in English. The legal address of the Joint
Venture shall be [ TBD ].

 

Article 3        The Joint Venture shall be organized as a limited liability
Joint Venture liable for all its debts only with its own property and assets.
The liability of each Party shall be limited to the amount of the registered
capital subscribed to by it. The rights and interests as well as risks shall be
share by the Parties according to the respective percentages of their
investments in the registered capital of the Joint Venture.

 

The Joint Venture shall be a legal person under the laws of the PRC, it shall
observe the laws and regulations of the PRC and all of its activities shall be
fully protected in accordance with the laws, regulations of the PRC. The Joint
Venture shall independently undertake full civil responsibilities as an
enterprise entity.

 

3 | 16

 

 



Chapter III Purpose and Business Scope

 

Article 4        The purpose and business scope of the Joint Venture is to
research, develop, produce, sell, distribute and generally commercialize
CAR-T/CAR-NK/TCR-T/universal cellular immunotherapy in the PRC as more fully
described in Appendix A.

 

Article 5         Intentionally left blank.

 

Chapter IV Total Investment and Registered Capital

 

Article 6         Section 6.1 The total investment of the Joint Venture shall be
USD $16.66 million .

 

Section 6.2 The registered capital of the Joint Venture shall be not less than
5,000,000 RMB.

 

Article 7        The registered capital of the Joint Venture shall not be
reduced as long as the Joint Venture exists. However, if reduction is truly
needed because of changes concerning total investment, production and operation
size, and others, reduction may be made and must be approved by the approving
authority.

 

Chapter V Contribution Proportion and the Timetable

 

Article 8         The contribution amount and proportion of the Parties are:

 

1.Party A shall contribute USD $10 million (or equivalent RMB) in cash and/or
services as outlined in Article 13, representing sixty percent (60%) of the
total investment of the Joint Venture, which shall be contributed in tranches
based on milestones to be determined by the Joint Venture and Party A in writing
subject to Party A’s cash reserves; and

 

2.Within 30 days, Party B shall make contribution of USD 6.66 million in the
form of entering into a License Agreement with the Joint Venture granting the
Joint Venture with an exclusive right and license in the PRC for Party B’s
technology and intellectual property pertaining to CAR-T/CAR-NK/TCR-T/universal
cellular immunotherapy technology and any additional technology developed in the
future with terms and conditions to be mutually agreed upon by Party A and the
Joint Venture and services as outlined in Article 14, representing forty percent
(40%) of the total investment of the Joint Venture. In the event the Joint
Venture develops additional intellectual property or technology (the “Joint
Venture Intellectual Property”), the Joint Venture shall own such Joint Venture
Intellectual Property. Party B will not be able to engage in any conflicting or
competitive business to JV’s CAR-T/CAR-NK/TCR-T/universal cellular immunotherapy
technologies in the PRC without the approval of Party A.

 

Article 9         The registered capital from Party A of not less than 5,000,000
RMB referenced in Section 6.2 shall be contributed by Party A as required by
local regulations to provide initial working capital.

 

Article 10       Joint Venture is the legal owner of the assets contributed to
the Joint Venture and enjoys the right to use the said capital contribution.

 

Article 11      Each Party may transfer all or any part of its interests in the
Joint Venture, provided that it obtains the prior written consent of the other
Party. When either of the Parties transfers all or any part interests in the
Joint Venture, the other Party shall have a preemptive right to purchase the
said interests under the same conditions. If either of the Parties transfers its
equity of the Joint Venture to a third party, the transfer conditions shall be
no more favorable than the conditions for transferring to the other shareholder.

 

Article 12       Intentionally Left Blank.

  

4 | 16

 

 

Chapter VI Responsibilities of the Parties

 

Article 13       Party A shall be responsible for the followings:

 

1.pay the registered capital referenced in Section 6.2 to the Joint Venture
within six (6) days upon the registration of the Joint Venture;



2.Pay the cash contributions referenced in Article 8 (1) as set forth therein.



3.assist the Joint Venture in setting up its business operations and obtaining
all required permits and licenses from the PRC;



4.assist the Joint Venture in recruiting, hiring and retaining all Joint Venture
personnel;



5.provide the Joint Venture with access to various hospital networks in the PRC
to assist in the testing and commercialization of the
CAR-T/CAR-NK/TCR-T/universal cellular immunotherapy technology in the PRC;



6.assist the Joint Venture in managing the Good Manufacturing Practices (GMP)
facility and clinic to be developed by the Joint Venture;



7.provide the Joint Venture with advice pertaining to conducting clinicals in
the PRC; and



8.be responsible to deal with other issues commissioned by the Joint Venture.



9.Within 6 days of the signature of this agreement, Party A will pay to Party B
$300,000 as a research and development fee with an additional two payments of
$300,000 (for a total of $900,000) to be paidupon mutually agreed upon
milestones.

 

Article 14       Party B shall be responsible for the followings:

 

1.pay its contribution in accordance with provisions as outlined in Exhibit A
hereof;



2.No later than November 1, 2018, enter into a License Agreement with the Joint
Venture under conditions and terms agreed upon by both Party B and the Joint
Venture as set forth in Article (2);



3.provide the Joint Venture with research and development expertise pertaining
to clinical laboratory medicine when hired by the Joint Venture; and



4.be responsible to deal with other issues commissioned by the Joint Venture.

 

Chapter VII Confidentiality

 

Article 15     The Parties shall maintain any trade secret or other undisclosed
information (referred to as “Information” hereafter) of the other shareholder or
its affiliate companies they know during the performance of this Contract in
strict confidence, except any of the following circumstances:

 

1The Information has been known to the public;



3.The owner agrees to disclose the Information to the public; and



4.The Information is required to be disclosed under the requirement of laws and
regulations.

 

Chapter VIII Board of Directors

 

Article 16      The Board of Directors shall be the highest authority of the
Joint Venture and shall decide all major issues of relating to the management of
the business and affairs of the Joint Venture. The date on which the Joint
Venture obtains its Business License shall be the date of establishment of the
Board of Directors.

 

The Board of Directors shall consist of three (3) directors, of which two(2)
directors shall be appointed by Party A who shall initially be David Jin, M.D.,
Ph.D and one other Director to be determined by Party A and agreed by Party B.,
one (1) director shall be appointed by Party B who shall initially be John Luk,
Dr. Med.Sc., EMBA. The board of director shall have one (1) chairman, who shall
be appointed by Party A who shall initially be Dr. Jin. The term of directors
shall be three (3) years and may be renewed with the approval of the Party which
appointed such Director. If any director is appointed and replaced, the Board of
Director shall be notified in writing.

 

Article 17     The Chairman of the Board is the legal representative of the
Joint Venture. In case that the Chairman is unable to perform his duties, the
director appointed by Party B shall perform his duties temporarily.

 

5 | 16

 

 



Article 18      Any transfer of the equity in the Joint Venture shall require a
resolution adopted by unanimous affirmative vote, either written or in person,
of all members of the Board.

 

Article 19      The powers, the holding and calling procedure, the method for
conducting business and the voting procedure of the board meeting shall be
subject to the Joint Venture’s articles of association.

 

Chapter IX Supervisors

 

Article 20      The Joint Venture shall have two (2) Supervisors one of which
will be appointed by Party A who shall initially be Dr. Jin and one of which
will be appointed by Party B who shall initially be Dr. Luk. The term of
supervisors shall be three (3) years and may be renewed with the approval of the
Party which appointed such Supervisor.

 

Article 21       The supervisors shall have the following powers:

 

1.To inspect the financial affairs of the Joint Venture;



2.To supervise the behavior of the Directors and the senior managements and
propose to depose directors or senior officers who violate national statutes,
administrative regulations, the articles of association or resolutions of the
board meeting;



3.To demand the director or senior management personnel to correct his/her
conduct if such conduct has caused damages to the interests of the Joint
Venture;



4.To file law suit against the director or senior management personnel in
accordance with the PRC Laws and Regulations; and



5.Other matters as specified in the Articles of Association.

 

Chapter X Operation and Management

 

Article 22     The Joint Venture shall adopt a management organization
consisting of one general manager, one deputy general manager, one chief
financial officer and a number of senior officers. The general manger shall be
nominated and appointed by the unanimous vote by the Board of Directors. The
deputy general manager, chief financial officer and other senior officers shall
be recommended by the general manager, shall be appointed by the Board of
Directors, and shall be responsible for the general operation and management of
the Joint Venture.

 

Article 23       If it is appointed by the Board of Directors, the chairman and
directors may hold the office of general manger or other senior offices of the
Joint Venture.

 

Article 24      The general manager shall report to the Board of Directors,
shall execute resolutions made by the Board of Directors, shall exercise
authorities and fulfill duties within the scope of authority granted by the
Board of Directors, and shall organize and exercise the leadership in routine
operation and business management of the Joint Venture. Personnel in charge of
any subdivision of the Joint Venture shall fulfill their responsibility as
assigned by the general manager and report their duty and performance to the
general manager and the deputy general manager.

 

Article 25       The term of official authorities and other provisions for the
general manager shall be prescribed by the articles of association. The general
manager shall have the right to sit in on board meetings.

 

Article 26       In case the general manger or any one of senior offices commits
an act of graft or serious dereliction of duty, they may be dismissed at any
time upon the decision of the Board.

 

Article 27       The general manager shall submit accounting reports to the
Parties according to the following schedule:

 

1.The general manager shall, within the first (1) month of every fiscal year,
develop and submit the accounting report unaudited of the last fiscal year; and
within the first two (2) months of every fiscal year, develop and submit the
accounting report audited of the last fiscal year; and

 

6 | 16

 

 



2.The general manager shall submit the accounting budget of the next year sixty
(60) days ahead of the ending of every fiscal year.

 

Chapter XI Labor Management

 

Article 28      The employment, recruitment, dismissal and resignation of the
employees of the Joint Venture and their salary, welfare, labor insurance, labor
protection, labor discipline, reward and penalty and other matters shall be
handled in accordance with the regulations of labor and social security of the
PRC. The plan shall be researched and developed by the Board of Directors, the
labor contract shall be executed by the Joint Venture with employees, and labor
contract system shall be applied to all employees. Once a labor contract is
executed, it shall be filed with local labor management department.

 

Article 29       The Joint Venture shall pay social insurances including, but
not limited to, pension insurance, unemployment insurance, medical insurance,
childbirth insurance, and industrial injury insurance for employees in
accordance with relevant exiting laws and regulations of China.

 

Article 30       The employment, salary, social insurance, welfare, travel
expenses and others for senior officers of the Joint Venture shall be discussed
and determined by the Board of Directors.

 

Chapter XII Insurance

 

Article 31       All insurances of the Joint Venture shall be bought from
insurers in China; and the selection of insurer, risk coverage, insured value,
and period of coverage shall be discussed and determined by the board meeting in
accordance with provisions of the insurer selected.

 

Chapter XIII Finance, Accounting, Taxation, Foreign Exchange and Profit
Distribution

 

Article 32       The financial, accounting system of the Joint Venture shall be
developed in accordance with relevant laws and regulations of financial and
accounting systems of China based on the Joint Venture’s situations and shall be
filed with local financial and taxation departments. The Joint Venture shall pay
taxes in accordance with relevant laws and relations of China and employees of
the Joint Venture shall pay individual income tax according to the Individual
Income Tax Law of the People’s Republic of China.

 

Article 33       Calendar year system shall be adopted as the fiscal year of the
Joint Venture, i.e. a fiscal year is from January 1 to December 31 of a calendar
year. Any self made voucher, report and account book shall be written in
simplified Chinese.

 

Article 34       The Joint Venture shall submit accounting reports to the
Parties, local taxation department and financial department at specified time.

 

Article 35       The Parties shall have the right to employ auditors or delegate
authorized personnel at its own expense to check the account books, documents
and any other material related to the assets and daily operation of the Joint
Venture at any time. The Joint Venture shall provide convenience if the said
checking is made.

 

Article 36      Chinese certified public accountants shall be employed to audit
the financial accounting report of the Joint Venture, and the auditor result
shall be reported to the board of director and the general manager.

 

Article 37       Any issue relating to foreign exchange of the Joint Venture
shall be handled subject to the Regulations on the Foreign Exchange System of
the People’s Republic of China and relevant management methods.

 

Article 38       After the income tax is paid according to the law, the profits
of the Joint Venture shall be distributed based on following principles:

 

7 | 16

 

 



1.Reserve fund, employees’ reward and welfare fund, and enterprise development
fund shall be withdrawn with a proportion determined by the board of director;



 



2.Except those for making up the loss of the Joint Venture, the reserve fund may
be used to increase the capital of the Joint Venture for business expansion
provided that it is approved by relevant authority in advance; and

 

3.The distributable profits after the three funds are withdrawn as prescribed by
item 1 of this article shall be distributed to Parties of the Joint Venture in
proportion to their equity held after it is determined by the board of director
for distribution.

 

Article 39       It is not allowed to distribute profits before losses of the
Joint Venture in previous years are not made up.

 

Article 40       Profits in previous years that are not distributed can be
accounted into the profit of current fiscal year for distribution.

 

Chapter XIV Amendment, Addition, Change and Termination of Contract

 

Article 41     Any amendment or addition to this Contract and its Appendix can
be effective only after the Parties reach unanimity, execute written Contract
and submit the Contract to the original approving authority for approval.

 

Article 42      In case it fails to perform the obligations hereunder, in whole
or in part, due to force majeure, the Contract may be amended, changed or
terminated provided that there are definite references and evidences, and such
amendment, change and termination are passed unanimously by the board of
director and approved by the original approving authority.

 

Chapter XV Duration, Termination and Liquidation

 

Article 43      The duration of joint venture shall be 20 (twenty) years, which
is counted from the date when its business license is issued. In case the
Parties agree to extend the duration of joint venture, written application shall
be submitted to the original approving authority six months before the
expiration of the duration of joint venture, and the duration can only be
extended after being approved; meanwhile change application shall be submitted
to the industrial and commercial authority. The dissolution of the Joint Venture
shall automatically cause the License Agreement to terminate.

 

Article 44       The Contract may be terminated in advance in case the Parties
deem it will serve the best interests of both parties to do so.

 

Article 45       In case the Joint Venture terminates the Contract in advance,
it shall be passed unanimously by the Board of Directors and submitted to the
original approving authority for approval.

 

Article 46       The Joint Venture may be dissolved under any of the following
circumstances:

 

1.The duration of the Joint Venture is expired;

 

2.The Parties so agree unanimously;

 

3.The Joint Venture suffers serious losses and can not keep operation;

 

4.The Joint Venture can not keep operation for either or both of the Parties
fail to perform obligations set forth in the Shareholder Contract and the
articles of association;

 

5.The Joint Venture can not keep operation due to serious losses caused by force
majeure;

 

6.The Joint Venture fails to achieve the operation purpose and there is no
potential for the Joint Venture; and

 

7.Other dissolution causes set forth in the Shareholder Contract and the
articles of association emerge.

 

8 | 16

 



 

If circumstances stated in item 2, 3, 5, 6 and 7 of the abovementioned article
occur, the dissolution application shall be presented by the board of director
and submitted to approving authority for approval; and if circumstance stated in
item 4 occurs, application shall be presented by the party that performs the
Contract and submitted to approving authority for approval.

 

Under the circumstance stated in item 4 of this article, the party that fails to
perform the Shareholder Contract, the articles of association shall be liable to
compensate the Joint Venture and the non-breaching party for losses incurred
thereby; the non-breaching party shall have the right to apply to the approving
authority for dissolving the Joint Venture according to the law.

 

Article 47      When the Joint Venture announces dissolution, liquidation shall
be made. The Joint Venture shall set up a liquidation group in accordance with
the Joint Venture Law to take charge of liquidation issues.

 

Article 48     The tasks for the liquidation group are to complete check the
assets, claims and liabilities of the Joint Venture, compile balance sheet and
assets list, put forward references for price fixing and calculation, develop
liquidation plan, and execute the plan after it is passed by the board meeting.

 

Article 49       After the claims, liabilities of the Joint Venture are paid off
by the liquidation group, the remaining assets shall be distributed to the
Parties in proportion to the equity of Joint Venture held.

 

Article 50      On completion of the liquidation, the liquidation group shall
submit a liquidation report to the original approving authority; and after it is
passed by the board of director, formalities shall be gone through for
nullifying registration in the industrial and commercial authority and business
license shall be handed in, at the same time, an announcement shall be made to
the public.

 

Article 51       Intentionally Left Blank.

 

Chapter XVI Liabilities for Breach of Contract

 

Article 52       In case this Contract can not be performed or can not be fully
performed due to the breach of contract by one party, the breaching party shall
take the liabilities for breach of contract; if both of the parties break the
contract, each of the parties shall take relevant liabilities for breach of
contract respectively based on practical situations.

 

Article 53      In case the Joint Venture fails to continue operation or achieve
the business objective stated in the Contract due to either party does not
perform obligations under the Contract and the articles of association, or
violates provisions set forth in the Contract and the articles of associations,
it shall be deemed that the breaching party terminates the Contract
unilaterally.

 

Chapter XVII Force Majeure

 

Article 54      If any party fails to perform the Contract or fails to perform
the Contract as per conditions agreed during joint venture due to direct impact
produced by earthquake, typhoon, flood, fire, war or any other force majeure
that is unforeseeable unavoidable and insurmountable, the party suffered force
majeure shall notify the other party immediately and shall provide details of
the force majeure as well as effective certification for reasons of failing to
perform the Contract, in whole or in part, or requiring extension of performance
period within fifteen (15) days, and the said certification shall be issued by a
notary organ in the place where the force majeure occurs. Based on the degree of
impact on the performance of Contract, whether the Contract is terminated, or
the liability of performing a part of Contract is exempted, or the performance
period is extended shall be determined by the Parties through consultation.

 

9 | 16

 

 



Chapter XVIII Applicable Law and Dispute Settlement

 

Article 55       The formation of this Contract, its validity, interpretation,
execution and settlement of any dispute arising hereunder shall be governed by
the laws of the PRC.

 

Article 56      Any dispute arising from the execution of this Contract shall be
settled by the parties through friendly negotiation. In the event the Parties
are unable to resolve the dispute through negotiation, the dispute shall be
submitted to the China International Economic and Trade Arbitration Committee
(CIETAC) located in Beijing for arbitration in accordance with valid arbitration
rules of CIETAC. The arbitration award shall be final and binding on the
Parties.

 

Article 57      In the course of arbitration, this Contract shall be
continuously performed by both Parties except the part of this Contract which is
under arbitration, the Parties shall exercise rights and perform obligations
stipulated by this Contract at a time and in a manner prescribed hereby.

 

Chapter XIX Supplementary Provisions

 

Article 58       Chinese language shall be the uniform language used in office
affairs of the Joint Venture.

 

Article 59     Any issue not duly covered in this Contract shall be executed in
accordance with provisions set forth in the Law of the PRC on Sino-Foreign
Equity Joint Ventures, the Regulations for the Implementation of the Law of the
People’s Republic of China on Chinese-Foreign Equity Joint Ventures and other
relevant laws and regulations; in addition, the parties may execute
complementary Contract through friendly consultation as necessary and submit it
to the approving authority for approval.

 

Article 60       The Appendix A and Exhibit A hereto are the indispensable part
of this Contract and shall possess the same legal validity with this Contract.

 

Article 61       The Contract shall become effective upon the approval of the
Ministry of Commerce of the PRC (or its authorized approving authority).

 

Article 62      In case of any notice delivered or sent by the Parties to the
other by facsimile or e-mail involving the rights, obligations of the parties, a
written letter shall be sent later for confirmation. The addresses listed in
Article 1 hereof are the communication addresses of the Parties.

 

Article 63       This Contract is executed by the legal representatives (or duly
authorized representatives) of the Parties on October [ ], 2018.

 

Article 64       This Contract is executed in ten counterparts, and each
counterpart shall have the same legal validity. Each Party and the Joint Venture
shall keep one original and the remaining shall be used for approval by, and
registration and filing with relevant government departments and the industrial
and commercial authority.

 

(This page is for the signature of the Shareholder Contract of AVAR (China)
BioTherapeutics Ltd. only, with no text below)

 

10 | 16

 

 



Party A: Avactis Biosciences, Inc., a wholly-owned subsidiary of Avalon
GloboCare Corp.

 

Signature:  /s/David Jin   Name: David Jin, MD, PhD              Title: CEO  

 

Party B: Arbele Limited

 

Signature:     Name: John M. Luk, Dr.Med.Sc., EMBA       Title: Chairman  

 




11 | 16

 

 

Appendix A

 

Joint Venture Purpose and Business Scope

 

[The Joint Venture is focused on the researching, developing, manufacturing, and
commercializing cellular therapy, including (but not limited to) autologous
CAR-T, CAR-NK, TCR-T, as well as allogeneic/universal cell-based immunotherapy
for treating cancer patients in China with an initial focus on CD19 positive
malignancies which shall include establishing a GMP-standard bio-manufacturing
of proprietary CD19, CD22, and CD123 CAR-T biotherapeutics to support clinical
studies of relapsed/refractory hematologic malignancies in China within two (2)
years of the date hereof.

 

The Joint Venture shall be responsible for:

 

●Developing, manufacturing and commercializing CAR-T/CAR-NK/TCR-T/universal
cell-based immunotherapy in the PRC in full compliance with regulations in the
PRC pertaining to cellular immunotherapy;



●Developing at least one GMP clinical grade facility in Beijingand/or Nanjing,
China (the “Joint Venture Facility”);



●Developing cellular immunotherapeutics, including but not be limited to,
generating, bio-manufacturing, standardizing, and bio-banking
CAR-T/CAR-NK/TCR-T/universal cellular therapeutics;



●Scaling up the manufacturing of cellular immunotherapeutics at the Joint
Venture Facility;



●Ensuring that the Joint Venture is in full compliance with all PRC regulations,
as well as ready for FACT accreditation;



●Recruiting scientists, engineers, clinicians, and management personnel to
implement the scope and purpose of the Joint Venture;



●Within one year from the date hereof, subject to obtaining regulatory approval,
the Joint Venture shall produce its initial cellular therapeutics products and
begin the first clinical trial in China, according to the 1-year workplan below
and subject to regulatory requirements;



●Subject to raising adequate working capital, paying an R&D fee of RMB [USD
$900k equivalent] to Party B within 90 days of the signing date hereof;



●Within three years from the signing date hereof, filing an application with the
Hong Kong Stock Exchange or such other equivalent stock exchange subject to
meeting such listing standards.]

 

12 | 16

 

 

(graphic) [img002_v1.jpg]

 

(graphic) [img003_v1.jpg] 

 

13 | 16

 

  



EXHIBIT A

 

LETTER OF INTENT

 

14 | 16

 

 



(graphic) [img004_v1.jpg]

 



15 | 16

 

 

(graphic) [img005_v1.jpg]

 



16 | 16

 

 

(graphic) [img006_v1.jpg] 

 

17 | 16